            Case 18-24519-GLT                  Doc -1       Filed 03/10/21 Entered 03/10/21 09:38:29 Desc
                                                           Exhibit ANTICIPATED
                                                                     Page 1 of 2ESCROW ACCOUNT DISBURSEMENTS
                                                                            TAXES                                               $549.88
                                          P.O. Box 331409                   TAXES                                             $1,659.89
                                          Miami FL 33233-1409               COUNTY TAX                                          $252.16
                                                                            HAZARD INS                                          $899.00
                                                                            Total                                             $3,360.93





         ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT                                                           $3,360.93 / 12 months =
         AND CHANGE OF PAYMENT NOTICE PREPARED FOR                          Escrow Payment Calculation                $280.07

         ESCROW ANALYSIS DATE: 02/08/2021





                                                                                    NEW PAYMENT IS AS FOLLOWS:
                                                                                    Principal and Interest                         $327.67
    Akilah D Wallace
                                                                                    Required Escrow Payment                        $280.07
    C/O Christopher M Frye





                                                                                    Shortage/Surplus Spread                         $37.76
    Steidl & Steinberg                                                              Optional Coverages
                                                           922
    Suite 2830                                                                      Buydown or Assistance Payments
    Gulf Tower 707 Grant St                                                         Other
    Pittsburgh, PA 15219
                                                                                    Total Payment                                   $645.50
                                                                                    New Payment Effective Date:                  04/01/2021
                                                                                    Current Payment Due Date:                    05/01/2020

         This statement provides a detailed summary of activity related to your escrow account. Community Loan Servicing maintains your
         escrow account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be
         disbursed from your account over the next twelve months are summarized above.

                                           ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

         The following estimate of activity in your escrow account from 04/2021 through 03/2022 is provided for your information. All payments
         we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
         Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
         with the actual activity in your account at the end of the next escrow account computation year.

             PAYMENTS TO                            PAYMENTS FROM                                                 ESCROW ACCOUNT
           ESCROW ACCOUNT                          ESCROW ACCOUNT                                                     BALANCE
                                    MIP/PMI      FLOOD HAZ. INS. WIND INS.           TAXES      TAX DESC.       PROJECTED    REQUIRED
         MONTH
         STARTING BAL                                                                                              $6,463.30-1     $1,369.562
         APR 21         $280.07                                                                                    $6,183.23-       $1,649.63
         MAY 21         $280.07                                                     $549.88 TOWN TAX               $6,453.04-       $1,379.82
         JUN 21         $280.07                                                                                    $6,172.97-       $1,659.89
         JUL 21         $280.07                                                                                    $5,892.90-       $1,939.96
         AUG 21         $280.07                                                   $1,659.89 SCHOOL TAX             $7,272.72-*        $560.14 LP
         SEP 21         $280.07                                                                                    $6,992.65-         $840.21
         OCT 21         $280.07                                                                                    $6,712.58-       $1,120.28
         NOV 21         $280.07                                                                                    $6,432.51-       $1,400.35
         DEC 21         $280.07                                                                                    $6,152.44-       $1,680.42
         JAN 22         $280.07                                                                                    $5,872.37-       $1,960.49
         FEB 22         $280.07                                                                                    $5,592.30-       $2,240.56
         MAR 22         $280.07                                                     $252.16 COUNTY TAX             $5,564.39-       $2,268.47
         MAR 22                                             $899.00                                                $6,463.39-       $1,369.47
         Total                                              $899.00               $2,461.93

         (1) Your current escrow balance is negative $9,065.63. To project the next year’s tax and insurance payment we added $3,753.49 for
         payments not yet made and subtracted $1,151.16 for disbursement not yet made. This brings your projected starting balance to
         negative $6,463.30 (see breakdown on next page).

         (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $560.14 (cushion) which is 1/6 of the
         anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
         permitted (excluding MIP/PMI).

         (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $7,272.72. Your bankruptcy escrow
         claim amount of $7,379.75 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
         escrow claim amount and cushion is $453.11. This results in a shortage once all the payments not yet made for the tax and insurance
         portion are received. Your escrow shortage has been spread over a 12 month period.

         (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
         balance of $1,369.56 to arrive at the lowest (LP) required escrow balance.

         This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
         date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
         (and insurance if applicable) that will come due after your current bankruptcy filing date.

         IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
         ATTORNEY.
           Case 18-24519-GLT                      Doc -1        Filed 03/10/21 Entered 03/10/21 09:38:29                                        Desc
                              ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                                                               Exhibit Page 2 of 2
                                                                                    Name: Akilah D Wallace
        This is a statement of actual activity in your escrow account from 01/2021 through 03/2021. Last year's projections are next to
        the actual activity. Your mortgage payment for the past year was $650.96 of which $327.67 was for principal and interest and
        $323.29 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the
 



        amount. An 'E' indicates a projected disbursement or payment.
        Your anticipated low point may or may not have been reached based on one or more of the following factors:
                       PAYMENT(S)                                       TAXES                                        INSURANCE
        • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
          less than OR greater than expected         changed                                        •   Coverage changed
        • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
          earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later





        • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
          escrow                                     expected                                       •   Premium was not paid
        • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
          entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                     • New tax escrow requirement paid                  paid
                                                                                                    •   Force placed insurance premium paid
                  PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                   PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
        MONTH
        STARTING BAL                                                                                                    $1,727.53      $9,101.28-
        JAN 21       $287.90          $35.65 *                                                                          $2,015.43      $9,065.63- L
        FEB 21       $287.90       $3,464.76 *E                                                                         $2,303.33      $5,600.87-
        MAR 21       $287.90         $288.73 *E               $252.16         $252.16 E       COUNTY TAX                $2,339.07      $5,564.30-
        MAR 21                                                $993.00         $899.00 *E     HAZARD INSUR               $1,346.07      $6,463.30-
        Total        $863.70       $3,789.14                $1,245.16       $1,151.16
                                                                 * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                            'E' = projected disbursement or payment
                                                                                                                         ‘L’ = Lowest Escrow Balance
        Starting Projected Escrow Balance:
        Current Escrow Balance                    $9,065.63-
        Payments Not Yet Made                     $3,753.49
        Disbursements Not Yet Made                $1,151.16
        Projected Escrow Balance                  $6,463.30-

        At the time of your escrow account review, your expected lowest balance was $575.80 (cushion) or 1/6 of the anticipated
        escrow payment. Your actual lowest escrow balance was negative $9,065.63, as shown in the above "Account History".

        Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
        obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
        pay the mortgage debt.

        Community Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will
        be used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
        under Title 11 of the United States Code, this notice is for compliance with non bankruptcy law and/or informational purposes
        only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
        this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
        that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
        still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
        attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
        Community Loan Servicing, LLC., NMLS no. 2469.

        Should you require additional information, please call Customer Service: 1-800-457-5105
        Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
        www.communityloanservicing.com

        The following mailing address must be used for all Error Notices & Information Requests: Community Loan Servicing,
        LLC, Customer Support, 4425 Ponce De Leon Boulevard, 5th Floor, Coral Gables, FL 33146.
